Name: Regulation (EEC) No 2148/75 of the Council of 14 August 1975 fixing the tariff reduction provided for in Article 3 of Protocol 8 to the Agreement between the European Economic Community and the Portuguese Republic
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  tariff policy;  plant product;  Europe;  international affairs
 Date Published: nan

 19 . 8 . 75 Official Journal of the European Communities No L 219/ 1 ¢ I (/(cts whose publication is obligatory) REGULATION (EEC) No 2148/75 OF THE COUNCIL of 14 August 1975 fixing the tariff reduction provided for in Article 3 of Protocol 8 to the Agree ­ ment between the European Economic Community and the Portuguese Republic from fruit and vegetables provides for the establish ­ ment of common importation rules as from 1 September 1975 ; whereas the said tariff reduction should therefore be applied under the abovemen ­ tioned conditions as from that date, HAS ADOPTED THIS REGULATION : Article 1 The duties on imports into the Community of toma ­ toes that have been prepared or preserved otherwise than by vinegar or acetic acid of subheading 20.02 C of the Common Customs Tariff and which originates in and come from Portugal shall be reduced by 30 % as from 1 September 1975, provided that the condi ­ tions laid down in the Agreement in the form of an exchange of letters of 19 February 1975 relating to Article 3 of Protocol 8 to the Agreement between the European Economic Community and the Portuguese Republic (3 ) or in subsequent exchanges of letters as regards the voluntary restraint on quantities are observed . A rticle 2 This Regulation shall enter into force on 1 September 1975 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof ; Having regard to the proposal from the Commission ; Whereas Article 3 of Protocol 8 to the Agreement between the European Economic Community and the Portuguese Republic (!), signed in Brussels on 22 July 1972, stipulates that pending the establishment of common rules for the importation of tomatoes that have been prepared or preserved otherwise than by vinegar or acetic acid of subheading 20.02 C of the Common Customs Tariff, the duties on imports into the Community of these products originating in Portugal shall be reduced by 30 % in accordance with the conditions laid down in Article 6, provided that the conditions agreed upon in the exchange of letters are observed ; whereas, in accordance with the second paragraph of the said Article 3 , upon the establish ­ ment of common importation rules, the Community shall grant Portugal advantages comparable to those resulting from the arrangements referred to above ; Whereas Council Regulation (EEC) No 1927/75 (2 ) of 22 July 1975 concerning the system of trade with third countries in the market in products processed This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 August 1975 . For the Council The President M. RUMOR (') OJ No L 301 , 31 . 12 . 1972, p . 165 . (2 ) OJ No L 198 , 29 . 7 . 1975, p. 7 . ( 3 ) OJ No L 62, 7 . 3 . 1975, p. 6 .